Citation Nr: 0212176	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-04 844	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine 
with involvement of the neck, shoulders, arms, and hands.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with radiculopathy of the right leg.

3.  Entitlement to a rating higher than 20 percent for a 
lumbosacral strain.

4.  Entitlement to a rating higher than 10 percent for 
myofibrositis of the right shoulder.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1950 to October 1960.

In November 1997 and April 1998, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
denied the claims at issue, and the veteran appealed to the 
Board of Veterans' Appeals (Board).  The Board twice remanded 
his claims to the RO for further development and 
consideration, initially in January 2000 to schedule him for 
a video-conference hearing before a Member of the Board, 
which was held in March 2000, and more recently in May 2000 
to make the necessary preliminary determination of whether 
new and material evidence had been submitted to reopen the 
claims for service connection.

In February 2002, while the claims were still on remand, the 
RO increased the ratings for the service-connected 
lumbosacral strain-from 10 to 20 percent, and for the 
myofibrositis affecting the right shoulder-from 0 to 10 
percent.  The RO also reopened the other claims for the 
degenerative disc and joint disease with associated radicular 
symptoms, but continued to deny service connection.  The 
veteran since has continued with his appeal, requesting even 
higher ratings for his lumbosacral strain and myofibrositis.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the maximum possible rating for a 
service-connected disability unless he receives the highest 
rating or indicates otherwise).  He also has continued to 
appeal for service connection for the degenerative disc 
and joint disease affecting the cervical and lumbosacral 
segments of his spine with associated radiculopathy involving 
his neck, shoulders, arms, hands, and right leg.  So these 
are the issues currently before the Board.


FINDINGS OF FACT

1.  In January 1992, the RO denied the veteran's claims for 
degenerative disc and joint disease (i.e., arthritis) because 
there was no probative evidence indicating that he had these 
conditions while he was on active duty in the military or 
within one year after his discharge from service.

2.  The RO also denied these claims in January 1992 because 
there was no medical evidence causally relating these 
conditions to his already service-connected lumbosacral 
strain.

3.  The medical and other evidence that has been submitted or 
otherwise obtained since the RO's January 1992 decision is 
either duplicative of the evidence that was on file when that 
decision was issued, or does not indicate the veteran has 
degenerative disc or joint disease of the cervical and 
lumbosacral segments of his spine, with associated 
radiculopathy affecting his neck, shoulders, arms, hands, and 
right leg, as a result of his service in the military.

4.  The vast majority of the functional impairment the 
veteran has in his low back and lower extremities is not 
attributable to his service-connected lumbosacral strain, 
but rather to various other unrelated conditions causing 
decreased sensation, diminished or absent reflexes, atrophy, 
weakness, tenderness in his sciatic nerve, and marked 
paraspinal muscle spasm with associated pain and painful 
motion.

5.  The veteran only has, at most, moderate limitation of 
motion in his lumbar spine attributable to his lumbosacral 
strain, even considering his pain and painful motion.

6.  The veteran does not have limitation of motion of his 
right arm to the shoulder level or objective clinical 
indications of significant pain or atrophy in the girdle of 
his right shoulder currently.


CONCLUSIONS OF LAW

1.  The RO's January 1992 decision denying the claims for 
service connection for degenerative disc and joint disease 
with radiculopathy is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).

3.  The criteria have not been met for a rating higher than 
20 percent for the lumbosacral strain.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

4.  The criteria have not been met for a rating higher than 
10 percent for the myofibrositis of the right shoulder.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5021, 5201 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, since two of the issues involve petitions to 
reopen previously denied claims, the VCAA simply does not 
apply insofar as the definition of what constitutes new and 
material evidence because the amendment to the governing 
regulation, 38 C.F.R. § 3.156(a), only concerns petitions 
that were filed or after August 29, 2001.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  The veteran, on the other hand, requested to 
reopen his claims much earlier than that effective date.  
And as for the other preliminary requirements of the VCAA, 
which do apply, they all have been satisfied.

On each and every occasion that the RO has adjudicated the 
claims at issue, the veteran has been duly notified of the 
reasons and bases for the decision.  The RO also provided him 
Statements of the Case (SOCs) and more recent Supplemental 
Statements of the Case (SSOCs) concerning his claims, 
further discussing the reasons and bases for denying the 
benefits that he is requesting and citing the governing laws 
and regulations.  This includes, in particular, the SSOC that 
he most recently received in February 2002, as of a result of 
the Board remanding this case in May 2000, specifically 
apprising him of the need to submit new and material evidence 
to reopen his previously denied claims since the RO 
mistakenly had adjudicated these claims on a de novo basis, 
instead.  Moreover, as a result of the prior Board remand 
in January 2000, the veteran had an opportunity to discuss 
his allegations in detail while testifying during his March 
2000 video-conference hearing.  See 38 C.F.R. § 20.704.  He 
also underwent VA medical examinations specifically for 
compensation purposes in March 1997 and more recently in 
February 2001.  And that latter VA examination was conducted 
precisely for the purpose of obtaining a medical opinion 
concerning the cause of his degenerative disc and 
joint disease of his cervical and lumbar spine with 
associated radicular symptoms, and to obtain a medical 
opinion concerning the current severity of his already 
service-connected lumbosacral strain and myofibrositis 
affecting his right shoulder.  He has not indicated that any 
additional medical evidence, not already of record, needs to 
be obtained to support his allegations.

In light of all of the notification and development that 
already has occurred, there is no legitimate reason to delay 
a decision in this appeal any further to provide the veteran 
a VCAA form letter, per se, because VA already has complied 
with the requirements of this new law-if not the exact 
letter of it.  Such needless remands should be avoided 
whenever possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Therefore, the Board may 
proceed to issue a decision in this appeal without fear of 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Degenerative 
Disc and Joint Disease of the Cervical and Lumbosacral 
Segments of the Spine with Radicular Involvement of the Neck, 
Shoulders, Arms, Hands, and Right Leg

Several years ago, in January 1992, the RO determined the 
veteran was not entitled to service connection for these 
conditions because there was no probative evidence of record 
indicating that he had degenerative disc or joint disease 
either while he was on active duty in the military or within 
one year after his discharge from service in October 1960.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  And as support for that 
adjudicative determination, the RO cited the results of X-
rays taken during a VA medical examination in July 1961, 
within the one-year presumptive period after service, which 
showed no signs of a bone or joint abnormality.  And although 
additional 
X-rays taken during another, later VA medical examination in 
August 1966 indicated the veteran had "mild" degenerative 
changes in his lower lumbar spine, albeit otherwise 
unremarkable, that still was nearly 5 years after October 
1961, when the one-year presumptive period following service 
ended.

Also as a basis for denying these claims in January 1992, the 
RO pointed out that there was no medical evidence of record 
causally linking the degenerative disc and joint disease 
(i.e., arthritis) to the veteran's already service-connected 
lumbosacral strain-to show that it was part and parcel of 
it.  38 C.F.R. § 3.310(a) (service connection permissible for 
disability that is proximately due to or the result of an 
already service-connected condition); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (this includes situations 
when the service-connected condition has aggravated the 
disability that is not service connected).

Other medical evidence of record at the time of the RO's 
January 1992 denial included the report of a radiologic 
examination by a private physician in December 1990-
confirming the veteran had degenerative disc disease at
L3-4 and L4-5, the reports of other clinical consultations in 
May and June 1991-indicating that he experienced tenderness 
in his low back at L5-S1 following an intercurrent injury 
when a lawnmower fell over him, and an October 1991 statement 
from another private physician confirming that he had treated 
the veteran for chronic back pain with intermittent flare 
ups.  None of those medical records or statements, however, 
causally linked his degenerative disc disease, tenderness, 
chronic pain, etc., to his service in the military-either 
based on direct or presumptive incurrence in service or, 
alternatively, as part and parcel of the already service-
connected lumbosacral strain.  Consequently, even though the 
veteran had submitted medical evidence of current disability, 
confirming that he had both degenerative disc and joint 
disease, there still was no medical nexus evidence causally 
linking either of these conditions to his service in the 
military.  So his claim could not be granted even with the 
benefit of that medical evidence.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The RO sent the veteran a letter in February 1992 notifying 
him of the recent decision and apprising him of his 
procedural and appellate rights in the event that he elected 
to appeal.  But he did not, so that decision became final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Furthermore, because he did not appeal that decision, this, 
in turn, means there must be new and material evidence 
since that decision to reopen his claims for degenerative 
disc and joint disease and warrant further consideration on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  And if the Board finds that no such evidence has been 
submitted, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. At 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  However, when determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to 
the requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since, as alluded to 
above, the well-grounded requirement has been totally 
eliminated by the rather recently enacted VCAA, the Board 
need only consider whether new and material evidence has been 
submitted to reopen the claims and, if so, may proceed 
directly to adjudicating the claims on the full merits since 
the RO already has fully complied with all notification and 
assistance mandated by the VCAA such that the veteran will 
not be prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

None of the medical and other evidence that has been 
submitted or otherwise obtained since the RO's January 1992 
decision causally links the veteran's degenerative disc or 
joint disease involving the cervical and lumbosacral segments 
of his spine-or any of the associated radicular symptoms 
affecting his neck, shoulders, hands and right leg, to his 
service in the military.  To the contrary, a VA physician who 
examined him in February 2001 for the specific purpose 
of providing a medical opinion concerning this important 
issue cited, instead, ordinary wear and tear on the body in 
an elderly aging patient and the veteran's multiple medical 
problems commonly associated with neurologic deficit.  
The VA examiner was specifically referring to the veteran's 
documented history of diabetes mellitus with residual 
peripheral neuropathy, his Parkinson's Disease, and his 
history of strokes with transient ischemic attacks (TIAs) as 
the most likely causes of his overall current disability due 
to, for example, weakness in his neck, shoulders, arms, 
hands, and legs, etc.  As support for the medical opinion, 
the VA examiner pointed out that, had the veteran experienced 
significant disability relating to his original injury in 
service (to his low back and right shoulder), then it stands 
to reason that he likely would have sought medical care after 
service prior to when he did-which, at the very earliest, 
was not until about 1990.

A substantial portion of the VA outpatient medical records 
that also have been submitted since the RO's January 1992 
decision pertain to treatment of these and other conditions 
unrelated to the degenerative disc and joint disease 
with radiculopathy at issue.  The same is true of the report 
of a November 2001 medical examination that the veteran 
underwent in connection with a separate claim for special 
monthly pension based on the need for the regular aid and 
attendance of another person.  And of the VA outpatient 
treatment records that do concern his degenerative disc and 
joint disease with associated radicular symptoms, 
none contains the necessary medical nexus opinion causally 
linking these conditions to his military service.  Instead, 
they only reiterate something already acknowledged when the 
RO denied his claims in January 1992-namely, that he has 
these conditions, which also were diagnosed when he was 
examined by VA in March 1997.  He even subsequently had to 
undergo surgery a few months later, in July 1997, for a 
cervical diskectomy with bone graft fusion from bone bank 
and synthes plating.  But regardless, there continues to be-
just as when his claim was denied in January 1992, no 
objective medical indication whatsoever that his degenerative 
disc or joint disease with associated radiculopathy is 
causally related to his military service.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996).  In fact, the only medical opinion 
addressing this issue since January 1992 is the one from the 
VA physician who examined him in February 2001, and it is 
clearly unfavorable to his claims.  Consequently, none of the 
medical evidence submitted or otherwise obtained since the 
RO's January 1992 decision is favorably material, even if it 
is new.

The testimony the veteran gave during his March 2000 video-
conference hearing is not new because he essentially 
reiterated allegations previously made, when the RO denied 
his claim in January 1992.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  And aside from that, as a layman, he 
simply does not have the medical training or expertise 
necessary to give a competent opinion on the issue of 
causation-to etiologically link his degenerative disc and 
joint disease and associated radiculopathy to his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  So even 
if his hearing testimony was new, it still would not be 
material-which is a requirement also, and therefore would be 
insufficient to reopen his claims.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Pollard v. Brown, 6 Vet. App. 11 
(1993).  The petition to reopen his claims therefore must be 
denied.

III.  Entitlement to Higher Ratings for the Lumbosacral 
Strain and Myofibrositis of the Right Shoulder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, he is 
appealing for higher ratings for already established 
disabilities that were service connected many years ago, his 
current level of functional impairment is the most important 
consideration.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  And this, in turn, means the Board does not have to 
consider whether he also is entitled to "staged" ratings to 
compensate him for times since filing his claims when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated-due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

A.  Lumbosacral Strain

As a result of the RO's recent, February 2002, decision, the 
veteran now has a 20 percent rating for this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  According to Code 
5295, a 20 percent rating is warranted for muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position.  The maximum possible rating 
of 40 percent under this code requires severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

As indicated earlier, the VA physician who examined the 
veteran in February 2001 attributed most of the functional 
impairment that he has in his low back and lower extremities 
to conditions other than his service-connected lumbosacral 
strain.  Thus, the considerable degree of functional 
impairment that he has in these areas as a result of those 
various other unrelated conditions (the diabetes mellitus 
with residual peripheral neuropathy, his Parkinson's Disease, 
and his history of strokes with TIAs, cannot be considered in 
determining the relative severity of his lumbosacral strain.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
This specifically includes the sensory deficits in his lower 
extremities, especially his right leg, absent reflexes, 
atrophy, tenderness in his sciatic nerve, and even the 
majority of his marked paraspinal muscle spasm.  
Consequently, the fact that his degenerative disc disease 
with radiculopathy has not been medically linked to 
his military service, even by way of his service-connected 
lumbosacral strain, precludes assigning a higher rating under 
the alternative Code 5293 for intervertebral disc syndrome 
(IDS).  The same is true of his advanced spondylosis (i.e., 
arthritis) of his entire lumbar spine with associated 
osteophytosis and osteoporosis, because that, too, has not 
been medically linked to his military service, including via 
his service-connected lumbosacral strain.  And he simply does 
not have sufficient functional impairment specifically 
attributable to his lumbosacral strain, by itself, to 
otherwise warrant a rating higher than 20 percent under Code 
5295.  Most, if not all, of the limitation of motion that has 
been noted in the lumbar segment of the veteran's spine 
during the last several years, as evidenced by the medical 
records of his outpatient and inpatient treatment and 
evaluation from VA numerous times, has been attributed to his 
degenerative disc and joint disease.  And to the extent he 
has limitation of motion that is even remotely attributable 
to his lumbosacral strain, it surely is no more than 
"moderate," at worst, even acknowledging that he also 
experiences pain and painful motion, so he is entitled to, at 
most, the 20 percent rating that he currently has under 
Code 5292.  See also, DeLuca, 8 Vet. App. at 204-207, and the 
results of a March 1997 VA medical evaluation when 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbar spine with radiculopathy 
was diagnosed separately and distinctly from the service-
connected lumbosacral strain.

There also is no objective medical indication the veteran 
experiences any of the other types of symptoms required for a 
40 percent rating under Code 5295, such as severe listing of 
his whole spine to the opposite side, a positive 
Goldthwaite's sign, so on and so forth.  And he does not have 
complete ankylosis, either favorable or unfavorable 
attributable to the service-connected lumbosacral strain, so 
the provisions of Codes 5286 and 5289 simply do not apply.  
Neither does he have spinal cord involvement attributable to 
his lumbosacral strain, so the provisions of Code 5285 do not 
apply as well.  As a consequence, there is no basis for 
increasing his rating beyond the current 20-percent level.

B.  Myofibrositis of the Right Shoulder

According to 38 C.F.R. § 4.71a, Diagnostic Code 5021, 
myositis will be rated as degenerative arthritis under Code 
5003 based on limitation of motion of the affected part-
which, in this particular instance, is the right shoulder.  
And the extent of limitation of motion in the shoulder, in 
turn, is determined in part by Code 5201, which requires 
motion of the arm (if, as here, the major extremity) limited 
to the shoulder level for a 20 percent rating, limited to 
midway between the side and shoulder level for a 30 percent 
rating, and limited to 25 degrees from the side for a 40 
percent rating.  The Rating Schedule also list what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation.  
See 38 C.F.R. § 4.71, Plate I.  But Code 5003 for 
degenerative arthritis also states that, even if the 
limitation of motion of the specific joint involved is 
noncompensable (i.e., 0 percent disabling) under the 
appropriate diagnostic code, a 10 percent rating is 
warranted, nonetheless, for each such major joint or group 
of minor joints affected by the limitation of motion-to be 
combined, not added, under Code 5003.  Furthermore, even in 
the total absence of any limitation of motion whatsoever, a 
10 percent rating still will be assigned if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  And a 20 percent rating still can 
be assigned in these situations if there is the evidence 
necessary to satisfy the requirements for the lesser 10 
percent rating, 



in addition to occasional incapacitating exacerbations.  But 
these ratings will not be combined with those based on 
limitation of motion.

When most recently examined by VA for compensation purposes 
in February 2001, the veteran had the following ranges of 
motion in his right shoulder, in degrees:

? forward elevation/flexion to 150 (normal is to 180, see 
38 C.F.R. § 4.71, Plate I)
? abduction to 150 (normal is to 180)
? external rotation to 45 (normal is to 90)
? internal rotation to 45 (normal is to 90)

So while he had slightly less than normal range of motion on 
forward elevation and abduction, he only had about one half 
of normal external and internal rotation.  But interestingly, 
he had essentially the same amount of range of motion in his 
contralateral asymptomatic left shoulder, in all of these 
directions, with no signs of significant atrophy or pain 
during the range of motion testing, and his left shoulder is 
not service connected.  See DeLuca, 8 Vet. App. at 204-207.  
So it logically follows, by deductive reasoning, that his 
less than normal range of motion in his right shoulder is not 
because of his service-connected sub-scapular disability, 
but rather is just a by-product of his ever advancing age and 
the numerous other medical conditions (peripheral neuropathy, 
cervical radiculopathy, etc.) which also are not related to 
his right shoulder disability and therefore cannot be 
considered in rating his right shoulder.  See Mittleider, 11 
Vet. App. at 182.  And that, again, was the ultimate medical 
conclusion of the VA physician who conducted that objective 
clinical evaluation.


There also was no objective clinical evidence of swelling or 
other deformity in the veteran's right shoulder when he 
earlier was examined by VA for compensation purposes in March 
1997.  He had the following ranges of motion, in degrees.

? forward elevation/flexion to 110 (normal is to 180, see 
38 C.F.R. § 4.71, Plate I)
? abduction to 80 (normal is to 180)
? external rotation to 55 (normal is to 90)
? internal rotation to 55 (normal is to 90)
? extension to 40

The examining VA physician also indicated that rotator cuff 
disease with degenerative joint disease (DJD) actually was a 
much more discrete diagnosis than fibromyositis, but even 
assuming that is true would not entitle the veteran to more 
than a 10 percent rating under Code 5003, and he already has 
this rating as a result of the RO's recent, February 2002, 
decision increasing his rating to this level.  He does not, 
however, have sufficient limitation of motion in his right 
shoulder to warrant a rating higher than 10 percent under 
Code 5201.  He also, obviously, does not have ankylosis-
either favorable, intermediate, or unfavorable, so he cannot 
receive a higher rating under Code 5200 either.  Neither does 
he have impairment of his humerus to warrant a higher rating 
under Code 5202 or impairment of his clavicle or scapula to 
warrant a higher rating under Code 5203.  Therefore, his 
appeal concerning this claim must be denied.


IV.  Conclusion

The evidence does not support granting any of the claims on 
appeal; the evidence also is not in relative equipoise, i.e., 
about evenly balanced for and against the claims.  So the 
benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for degenerative disc and 
joint disease of the cervical spine with radicular 
involvement of the neck, shoulders, arms, and hands 
is denied.

The petition to reopen the claim for degenerative disc and 
joint disease of the lumbosacral spine with radicular 
involvement of the right leg is denied.

The claim for a rating higher than 20 percent for the 
lumbosacral strain is denied.

The claim for a rating higher than 10 percent for the 
myofibrositis of the right shoulder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

